Exhibit 10.16.1

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to Employment Agreement (this “Amendment”) is entered into
as of May 11, 2014 by and between Greg Freitag (“Freitag”) and AXOGEN, INC.
(“AxoGen”).

 

WHEREAS, Freitag and AxoGen entered into that certain Employment Agreement dated
October 1, 2011 (the “Agreement”) for the employment of Freitag; and

 

WHEREAS, Freitag will transition his duties as AxoGen CFO, continue his duties
as General Counsel and assume the duties of Executive VP of Business
Development; and

 

WHEREAS, Freitag and AxoGen desire to amend the Agreement upon the terms and
conditions hereinafter provided;

 

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which are hereby acknowledged, Freitag and AxoGen
agree that the Agreement is hereby amended as follows:

 

1.             Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Agreement.

 

2.             Schedule 1, Section 1 is replaced as follows:  AXOGEN hereby
employs Employee as a General Counsel and Senior Vice President of Business
Development, which title may change at AXOGEN’s discretion.

 

3.             Schedule 1, Section 2. (d) is replaced as follows:  In addition
to the Base Salary, Employee may also be eligible to receive stock options,
benefits and holidays during Employee’s Employment, provided, however, the
Employee will not be eligible to receive paid vacation time or life and
disability insurance.

 

4.             Schedule 1, Section 2. (a) is replaced as follows: Employee shall
perform all duties in connection with Employee’s position, or as otherwise
designated by AXOGEN, including, without limitation, the following duties:
Provide support to AXOGEN and Corp. as to legal matters and business development
activity, assist on all strategic and tactical matters as they relate to
forecasting, financial structure, corporate development, investor/public
relations and the securing of additional funding.

 

5.             Schedule 1, Section 2. (d) (1) is replaced as follows: Employee
shall devote the time, energy and skill required for the performance of
Employee’s duties pursuant to the Agreement, and as required by the CEO for the
service of AXOGEN, and promotion of AXOGEN’s interests.  The Parties agree that
Employee may not during Employee’s employment, except as permitted in writing by
AXOGEN, be engaged in any other business activity competitive with AXOGEN or
which requires a time commitment that interferes with the duties of Employee.

 

6.             Schedule 1, Section 5 is removed in its entirety.

 

--------------------------------------------------------------------------------


 

7.             As amended hereby, the Agreement is hereby ratified and
confirmed.

 

IN WITNESS WHEREOF, the parties hereunto have executed this Amendment as of the
date first written above.

 

 

FREITAG:

 

 

 

By:

/s/Gregory Freitag

 

 

Gregory Freitag

 

 

 

AXOGEN:

 

 

 

AXOGEN, INC

 

 

 

 

 

By:

/s/Karen Zaderej

 

 

Name: Karen Zaderej

 

Title:

CEO

 

2

--------------------------------------------------------------------------------